Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to Application No. 16/771,661 filed 06/10/2020. This Application is a 371 of PCT/EP2018/084298 filed 12/1/2018. 
Claim Amendment
The status of the claims stand as follows
Currently amended 		1, 3-10, 12-16
Original 			2
3.3	New 				17, 18
The status of claim 11 is not indicated. 
Claim 1-18 are currently pending in this application. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, 17-18, drawn to a fluoropolymer hybrid composite.
Group II, claim 11 drawn to a process of manufacturing of a fluoropolymer hybrid
Group III, claim 12 drawn to a method of treating glass and/or ceramic material with layer fluoropolymer hybrid composite. 
Group IV, claim 13, drawn to a method of coating glass and/or ceramic surface with layer fluoropolymer hybrid composite
Group V, claim 14, drawn to of bonding glass and/or ceramic substrate to layer of fluoropolymer hybrid
Group VI, claim 15, drawn to a membrane for electrochemical applications and /or separation process, the membrane is fluoropolymer hydride composite
Group VII, claim16, drawn to an electroluminescent material in a photovoltaic or organic light emitting device, the electroluminescent material is a fluoropolymer hybrid composite. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-VII share the special technical feature fluoropolymer hybrid organic/inorganic composite.  
This element cannot be considered as a special technical feature under PCT Rule 13.2 because the feature is already known in Abusleme et al. (WO 2011/121078). 
Abusleme discloses a fluoropolymer-based hybrid organic/inorganic composite with chemical boding between the inorganic and organic domain and the fluoropolymer phase to constitute the fluoropolymer hybrid composite. Abusleme also discloses a method for its manufacture and several uses such as treatment of glass and/or ceramic, coating glass and /or ceramic surface, and manufacture of multilayer structures. 
Accordingly, the special technical feature linking the seven Groups of the inventions does not provide a contribution over the prior art, and no single general inventive concept exists. Therefore, restriction is appropriate. 
Species Election
 In the event Applicant elect Group I, Applicant is required to elect one of the species as follows:
Species of Group I-1, claims 1 and 5
Species of Group I-2, claim 2
Species of Group I-3, claim 3
Species of Group I-4, claim 4
Species of Group I-5, claim 6
Species of Group I-6, claim 7
Species of Group I-7, claim 8
Species of Group I-8, claim 9
Species of Group I-9, claim 10
Species of Group I-10, claim 17
Species of Group I, claim 18
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722